Citation Nr: 1142933	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  05-10 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.  He is the recipient of the Combat Infantryman Badge and Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1997 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In February 2009, the Board remanded the case to the agency of original jurisdiction for further development, and it now returns to the Board for appellate review.

The Board observes that in a February 1997 rating decision, the RO reopened the Veteran's claim for service connection for hearing loss and then denied the claim on the merits.  The Veteran timely perfected his appeal with regard to this decision, but, for unknown reasons, the appeal was not certified to the Board.  Thus, although the Veteran's hearing loss claim was subsequently denied by the RO in a February 2003 rating decision, the February 1997 rating decision is the one on appeal before the Board with regard to this claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In February 2011, the Veteran filed a VA Form 9 with regard to the claim on appeal and requested a personal hearing before a Veterans Law Judge (VLJ).  The Board notes that, in his April 2005 VA Form 9, the Veteran requested a hearing before a VLJ.  Thereafter, in June 2007, the Veteran withdrew this request.  Nevertheless, a hearing on appeal will be granted if a veteran, or his representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  Prejudicial failure to provide a hearing upon request is a violation of due process and is grounds upon which a Board decision may be vacated.  38 C.F.R. § 20.904 (2011).  Therefore, the Board cannot decide the appeal until the Veteran has been afforded a hearing.  This hearing must be scheduled at the RO level, and thus, a remand is required.  38 C.F.R. §§ 3.103(a) and (c)(1), 20.700, 20.704. 

Accordingly, the case is REMANDED for the following action: 

The RO should schedule the Veteran for a hearing before a VLJ at the earliest available opportunity, pursuant to the Veteran's February 2011 request.  The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).  A copy of this notification should be associated with the claims file. 

After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


